743 So. 2d 160 (1999)
PEPSICO, INC., Pepsi-cola Company, and National Beverages, Inc., Petitioners,
v.
Juan ROQUE, Mario Tey and Oscar Carro, Respondents.
No. 99-2016.
District Court of Appeal of Florida, Third District.
October 20, 1999.
*161 Heinrich, Gordon, Hargrove, Weihe & James and John R. Hargrove and W. Kent Brown (Fort Lauderdale), for petitioners.
Robert A. Ginsburg, Dade County Attorney and Lee Kraftchick, Assistant County Attorney for respondent Judge Murray Goldman.
de la O & Marko and Michelle Ashby Delancy, Miami, for respondents Juan Roque, Mario Tey and Oscar Carro.
Before SCHWARTZ, C.J., and NESBITT and COPE, JJ.
SCHWARTZ, Chief Judge.
Pepsico, Inc., and two affiliated corporations, who are the defendants in a wrongful termination of employment action, seek certiorari review of an order denying the admission pro hac vice, of lawyers on their behalf who are members of the Georgia, but not the Florida Bar. See Fla.R.Jud.Admin. 2.060(b). The attorneys in question had been admitted both to practice before the United States District Court in this very case prior to its remand to the state court and in Florida state courts on five previous occasions to represent Pepsico in the same type of action.
As in Keller Indus., Inc. v. Yoder, 625 So. 2d 82 (Fla. 3d DCA 1993), we find no lawful basis upon which the trial court could have properly exercised its discretion to deny the application and therefore quash the order under review. There is no principled ground for distinguishing Keller, which involved three prior Florida appearances by foreign counsel, from this case, in which there were five. Indeed, we believe that the correct rule is stated in State ex rel. H.K. Porter Co. v. White, 182 W.Va. 97, 386 S.E.2d 25 (1989), in which the court rejected the imposition of an arbitrary limitation on pro hac vice appearances and held, even though the nonresident lawyer had been assigned over one hundred cases in the jurisdiction, that he was entitled to pro hac vice admission because he had represented the defendant in similar cases nationwide and had developed a particular expertise in the specialized field of litigation in which he was engaged.
Certiorari granted.